Citation Nr: 1215532	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-16 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a tonsillectomy.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a spinal/pilonidal cyst.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a chronic right ear disability, other than hearing loss, manifested by nerve damage.

4.  Entitlement to service connection for residuals of a spinal/pilonidal cyst.

5.  Entitlement to service connection for a chronic right ear disability, other than hearing loss, manifested by nerve damage.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In May 2011, the Veteran did not report for the personal hearing he had requested before a Decision Review Officer (DRO).  In March 2012, the Veteran thereafter did not report for the hearing he had requested before a Veterans' Law Judge.  Therefore, the Board finds that adjudication of the current appeal may go forward without scheduling the Veteran for another hearing.  38 C.F.R. § 20.704(d) (2011).

A claim for a compensable rating for residuals of a tonsillectomy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The claims of service connection for residuals of a spinal/pilonidal cyst and a chronic right ear disability, other than hearing loss, manifested by nerve damage are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a February 1955 rating decision, the RO granted the Veteran's claim of entitlement to service connection for residuals of a tonsillectomy effective from April 27, 1954.

2.  An August 2005 rating decision most recently denied claims of service connection for residuals of a spinal/pilonidal cyst and a chronic right ear disability, other than hearing loss, manifested by nerve damage.  This decision was not appealed and no new and material evidence was submitted within the appeal period.

3.  Evidence received since the time of the final August 2005 rating decision is new, related to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for residuals of a spinal/pilonidal cyst and a chronic right ear disability, other than hearing loss, manifested by nerve damage.


CONCLUSIONS OF LAW

1.  As to the application to reopen the claim of entitlement to service connection for residuals of a tonsillectomy, the criteria for dismissal of the Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002).

2.  As to the application to reopen the claims of entitlement to service connection for residuals of a spinal/pilonidal cyst and for a chronic right ear disability, other than hearing loss, manifested by nerve damage, the August 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

3.  Evidence submitted to reopen the claims of entitlement to service connection for residuals of a spinal/pilonidal cyst and for a chronic right ear disability, other than hearing loss, manifested by nerve damage is new and material, and therefore the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Moreover, the United States Court of Appeals for the Federal Circuit in Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) held that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue.  

Here, in a February 1955 rating decision the RO granted the Veteran's claim of entitlement to service connection for residuals of a tonsillectomy effective from April 27, 1954.  Therefore, the Board finds that there remains no allegation of error of fact or law for appellate consideration with respect to the RO's denial of Veteran's application to reopen the claim of entitlement to service connection for residuals of a tonsillectomy in the June 2007 rating decision.  Id.  Accordingly, the Board does not have jurisdiction to review it and it is dismissed.

The Claims to Reopen

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Given the fully favorable decision on the issue of reopening the claims contained herein, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  

The Veteran and his representative contend that the claimant has residuals of the spinal/pilonidal cyst he had while on active duty including a painful post operative scar due to his post-service excision of the cyst and a chronic right ear disability, other than hearing loss, manifested by nerve damage due to his military service. 

As to the spinal/pilonidal cyst, the RO initially denied service connection for a pilonidal cyst in a February 1955 rating decision.  Following issuance of the February 1955 rating decision, the RO received additional relevant private treatment records within the one year period the Veteran had to appeal the rating decision.  See Bond v. Shinseki, 659 F.3d 1362 (2011) (holding that VA must evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim).  However, while new the Board does not find that these private treatment records were material because the February 1955 rating decision denied the claim because the appellant's disorder was a developmental disorder and these private treatment records did not address the origins or etiology of his pilonidal cyst.  See 38 C.F.R. § 3.156(b) (2011).  Therefore, the Board finds that the February 1955 rating decision became final despite this new evidence.  See 38 U.S.C. § 709 (1952).  

In June 1997 and again in September 2004, the RO received the Veteran's subsequent claims of service connection for residuals of a spinal/pilonidal cyst.  In September 1997 and August 2005 rating decision, the RO thereafter denied these claims.  The Veteran did not appeal either of these rating decisions.  Moreover, the record does not show that the Veteran, following either of these rating decisions, submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b) (2011).  Therefore, the Board finds that the September 1997 and August 2005 rating decisions are final as to the claim of service connection for residuals of a spinal/pilonidal cyst.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1997); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

As to the right ear disability, in October 1967, April 1995, and August 2005 rating decisions the RO denied this claim.  The Veteran did not appeal any of these rating decisions.  Moreover, the record does not show that the Veteran, following any of these rating decisions, submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b) (2011).  Therefore, the Board finds that the October 1967, April 1995, and August 2005 rating decisions are final as to the claim of service connection for a chronic right ear disability, other than hearing loss, manifested by nerve damage.  38 U.S.C. § 4005(c) (1967); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1967); 38 U.S.C.A. § 7105 (West 1991 & Supp. 1995); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995); 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

As to reopening the most recent prior final denials of these claims in the August 2005 rating decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board is required to give consideration to all of the evidence received since the most recent denial of the claims in the August 2005 rating decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).   Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that the August 2005 rating decision denied the claims of service connection for residuals of the spinal/pilonidal cyst and a chronic right ear disability, other than hearing loss, manifested by nerve damage because the record does not show current residuals.

However, the Board finds that the statements in support of the claims from the Veteran and his representative adds to the record for the first time information about the claimant's continued problems with residuals of the spinal/pilonidal cyst and a chronic right ear disability, other than hearing loss, manifested by nerve damage since service.  In this regard, the Board finds that the Veteran is competent to report on what he can see and feel while on active duty and since that time, such as pain, even when not documented in his medical records, and his statements are presumed credible for the limited purpose of reopening the claim.  Justus, 3Vet. App. 510.

As noted above, a showing of continuity of symptomatology after service is enough to establish service connection.  38 C.F.R. § 3.303(b).  Therefore, the Board finds these written statements regarding continuity of symptomatology of the claimant's observable adverse symptomatology, the credibility of which must be presumed (see Justus, supra), is both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

The claims of entitlement to service connection for residuals of a spinal/pilonidal cyst and a chronic right ear disability, other than hearing loss, manifested by nerve damage are therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The appeal of the denial of the application to reopen the claim of entitlement to service connection for residuals of a tonsillectomy is dismissed.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for residuals of a spinal/pilonidal cyst is reopened, and to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a chronic right ear disability, other than hearing loss, manifested by nerve damage is reopened, and to that extent only, the appeal is granted.


REMAND

As to the newly reopened claims of service connection for residuals of a spinal/pilonidal cyst and a chronic right ear disability other than hearing loss manifested by nerve damage, while the record shows that the Veteran has been in receipt of Social Security Administration disability benefits since December 1986, neither the records themselves or a request for these records appears in the claims file.  Similarly, while in a February 2007 statement in support of claim the Veteran notified the RO that he received all of his treatment at VA since 1990, neither his pre-August 1998 nor his post-May 2007 records from the San Antonio VA Medical Center appears in the claims file.  

Therefore, the Board finds that a remand is required to obtain these records.  See 38 U.S.C.A. § 5103A(b); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that the medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims for service connection); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).

As to the newly reopened claim of service connection for residuals of a spinal/pilonidal cyst, given the fact the service treatment records noted a pilonidal cyst in March 1954, post-service records dated in February 1955 noted that excision of the pilonidal cyst, and the appellant's competent claims regarding having a painful post operative pilonidal cyst scar since the excision, the Board finds that a remand is also required to provide the Veteran with an examination to ascertain if he has any residuals of the documented in-service spinal/pilonidal cyst including a non symptomatic post operative scar caused by the post-service excision of the spinal/pilonidal cyst.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record all of the Veteran's records on file with the Social Security Administration, in connection with his claim for disability benefits, including copies of all decisions and medical records.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  The RO/AMC should obtain and associate with the record all of the Veteran's pre-August 1998 and post-May 2007 records from the San Antonio VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  

3.  After undertaking the above development to the extent possible, the RO/AMC should arrange for the Veteran to be afforded a dermatological examination.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide an answer to the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran has any residuals of the documented in-service spinal/pilonidal cyst, including a non symptomatic post operative scar caused by the post-service excision of the spinal/pilonidal cyst, that were caused by his active duty or has continued since service?

In providing an answer to the above question, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale must be provided for all opinions.  

4.  The RO/AMC should thereafter readjudicate the claims.  As to the claim of service connection for residuals of a spinal/pilonidal cyst, such readjudication should consider, among other things, any non symptomatic post operative scar caused by the post-service excision of the documented in-service spinal/pilonidal cyst.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


